United States Court of Appeals
                     For the First Circuit


No. 17-1549

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     ANGEL MORALES-DE JESUS,
a/k/a Maca, a/k/a Macarron, a/k/a El Gordo, a/k/a David Morales,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Lynch and Thompson, Circuit Judges.


     John E. Mudd and Law Offices of John E. Mudd, by appointment
of the court, on brief for appellant.
     B. Kathryn Debrason, Assistant United States Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.


                          July 18, 2018
           LYNCH, Circuit Judge.          This is a sentencing appeal.

Angel Morales-De Jesus ("Morales") pleaded guilty to leading a

large drug distribution conspiracy in Puerto Rico housing projects

over a five-year period and to the use and carrying of a firearm

in   connection   with   that   drug   offense.    His   plea   agreement

calculated an offense level of 31 for the conspiracy charge and

recommended a total sentence of 180 months' imprisonment.

           The calculations in the presentence report (PSR) and the

later addendum to the PSR were far less generous to Morales in the

offense level and recommendations.         The first PSR also recounted

that the estimated gross drug proceeds were just under $5 million.

At sentencing, the district court calculated a higher offense level

than the plea agreement: 33, and imposed a longer total sentence:

228 months' imprisonment.

           On appeal, Morales challenges first the district court's

application of a four-level leadership enhancement under U.S.S.G.

§ 3B1.1(a) and second the sentence's substantive reasonableness.

There was no error at all on either assertion and so we affirm.

                                   I.

           From at least 2010 until 2015, Morales led a drug

trafficking organization.        His organization distributed crack

cocaine, cocaine, marijuana, and other controlled substances in

public housing projects in Patillas, Puerto Rico.           Morales was

arrested on April 22, 2015.


                                  - 2 -
             In   September     2016,     Morales    entered       into    a   plea

agreement. He pleaded guilty to possession of, among other things,

between five and fifteen kilograms of cocaine with intent to

distribute it, and to using or carrying a firearm in relation to

that drug offense.        The parties agreed to recommend that Morales

receive a two-level leadership enhancement for the conspiracy

charge,1 putting his offense level at thirty-one. The parties also

agreed to recommend the applicable mandatory minimum sentences:

120 months for the conspiracy charge and 60 months for the firearm

charge, to be served consecutively, for a total of 180 months'

imprisonment.      At the close of Morales's change of plea hearing,

the magistrate judge recommended that the district court accept

the guilty plea.

             Two months later, a probation officer prepared Morales's

PSR.       That report listed twenty-eight co-defendants alongside

Morales.     Unlike the plea agreement, the PSR recommended a four-

level leadership enhancement -- bringing Morales's offense level

to 33 -- based on his actions as "the main leader of the drug

trafficking       organization,      which      involved         five     or   more

participants."         See U.S.S.G. § 3B1.1(a).          The PSR listed 28 co-

conspirators      in    addition   to    Morales    by    name    and     position.


       1  The firearm charge is precluded from guideline
application under U.S.S.G. § 2K2.4(b).     That provision also
provides that the guideline sentence is the applicable mandatory
minimum.


                                        - 3 -
Morales's criminal history category at that time was III, but that

did not include a state offense described below.

            In February 2017, before federal sentencing, Morales

pleaded guilty to Puerto Rico offenses unrelated to the federal

offenses.     The state plea agreement exposed Morales to thirteen

years' state imprisonment.       In light of this development, the

probation office filed an addendum to the original PSR.           This

addendum    noted   that   "[Morales's]   criminal   history   category

substantially under-represents the seriousness of the [sic] his

criminal history or the likelihood that he will commit other

crimes."     It observed that the inadequacy of Morales's criminal

history category might warrant an upward departure.

            The district court sentenced Morales in May 2017.       It

applied the four-level leadership enhancement, closely tracking

language from the PSR:

            Defendant acted as the main leader of the drug
            trafficking organization which involved five
            or more participants, and he had supervisory
            authority over the affairs of the drug
            trafficking organization, therefore, a four-
            level increase is applied under Guideline
            Section 3B1.1(a).

Like the original PSR, the district court calculated an offense

level of 33, putting Morales's guidelines range for the conspiracy

charge at 168 to 210 months' imprisonment based on his criminal

history category of III.      See U.S.S.G. ch. 5, pt. A (sentencing

table).     The district court imposed a sentence at the bottom of


                                 - 4 -
this new range: 168 months.              Morales's firearm charge yielded a

60-month sentence, to be served consecutively with his conspiracy

sentence, for a total of 228 months' imprisonment.2

                                          II.

                                          A.

              Morales first objects to the leadership enhancement

under U.S.S.G. § 3B1.1(a).          Because he raised no such objection to

the district court, as he concedes, we review for plain error.

United States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir. 2015).

On plain error review, Morales must establish that there was (1) an

error that was (2) clear or obvious and that not only (3) affected

his   substantial       rights,    but    also    (4) seriously    impaired       the

fairness, integrity, or public reputation of judicial proceedings.

Id.

              Morales    argues    that    the    district     court   erroneously

applied   a    four-level    leadership         enhancement,    because,    in    his

words,    "the   indictment       does    not    establish   the   four    or    more

participants" (in addition to Morales) required for a four-level

enhancement under U.S.S.G. § 3B1.1(a).               Morales does not dispute

his leadership of the organization; he challenges only the number

of participants.


      2   The district court also imposed 10 years' supervised
release for the conspiracy count and 5 years' supervised release
for the firearm count, to be served concurrently. Morales does
not challenge his supervised release terms.


                                         - 5 -
             This argument is meritless.             The district court in

sentencing referred to "the serious nature of the offense" and

"[Morales's] role as principal leader of the drug trafficking

organization."        Morales has not provided us with a copy of his

indictment and has not challenged the government's assertion that

the indictment listed all 28 of his co-defendants.                 A "district

court has the ultimate responsibility to ensure that the Guidelines

range it considers is correct."         Rosales-Mireles v. United States,

138 S. Ct. 1897, 1904 (2018).         Here, the district court had ample

support for its conclusion that Morales led a "drug trafficking

organization which involved five or more participants."                  First,

the    PSR   listed    twenty-eight    co-conspirators       in   addition   to

Morales.      And second, by the time she sentenced Morales, the

district judge had already sentenced fourteen of Morales's co-

conspirators.     Morales has advanced no argument to explain why he

was a leader of fewer than four of those co-conspirators.

             A   district   court     need    not   make    specific    findings

justifying its application of a role-in-the-offense enhancement if

"the    record    clearly    reflects        the    basis   of    the   court's

determination."       United States v. Marrero-Ortiz, 160 F.3d 768, 779

(1st Cir. 1998).       Here, as in Chavez-Meza v. United States, "there

was not much else for the judge to say."              138 S. Ct. 1959, 1967

(2018).      There was no error at all in assigning Morales a four-

level leadership enhancement.


                                      - 6 -
             To the extent Morales now disputes the list of twenty-

eight co-conspirators in his PSR, that argument is waived.            Puerto

Rico Local Rule 132(b)(3)(A) requires that any objection to a PSR

be made within fourteen days of that report's disclosure.             Morales

raised no such objection.       Cf. United States v. Turbides-Leonardo,

468 F.3d 34, 37-38 (1st Cir. 2006).

             Morales's procedural challenge fails.

                                     B.

             Morales next argues that his 228-month federal sentence

is substantively unreasonable.       In particular, he argues that this

sentence is unreasonable in light of the further 13 years he will

likely spend in state prison on the state charges.            The government

concedes   that   Morales   preserved     this   challenge    by   requesting

reconsideration after the district court pronounced the sentence.

The district court denied reconsideration.         We review for abuse of

discretion.     United States v. Cortés-Medina, 819 F.3d 566, 569

(1st Cir. 2016).

             To undercut the substantive reasonableness of a within-

guidelines    sentence   like   Morales's,   a    defendant    must   furnish

"powerful mitigating reasons and persuade us that the district

judge was unreasonable in balancing pros and cons despite the

latitude implicit in saying that a sentence must be 'reasonable.'"

United States v. Navedo-Concepción, 450 F.3d 54, 59 (1st Cir.

2006).


                                   - 7 -
            Morales offers no reasons, whether powerful or not, for

us   to   find   his   sentence   unreasonable.     He    relies   merely   on

conclusory statements "unaccompanied by some effort at developed

argumentation."        United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).      Because Morales has not met his obligation "to spell

out [his] arguments squarely and distinctly," id. (quoting Rivera-

Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988)), they are

waived.

            In any event, the district court did not abuse its

discretion.      It found the 228-month sentence justified by "the

serious nature of the offense, [Morales's] role as principal leader

of the drug trafficking organization, personal characteristics and

prior criminal record."           It considered mitigating factors like

Morales's limited education and the fact that he has a young child.

Morales was in fact sentenced at the bottom of his guidelines

range. The court considered and rejected defense counsel's request

for reconsideration in light of Morales's likely 13-year state

sentence.

            Sentencing represents a "'judgment call' involving an

intricate array of factors."         United States v. Flores-Machicote,

706 F.3d 16, 21 (1st Cir. 2013) (quoting United States v. Martin,

520 F.3d 87, 92 (1st Cir. 2008)). The district court weighed those

factors,    providing     a   "plausible     sentencing   rationale   and   a




                                     - 8 -
defensible result."      Martin, 520 F.3d at 96.        As such, Morales's

228-month sentence is substantively reasonable.

                                      III.

             The   district   court    committed   no   error,   plain   or

otherwise.    Morales's sentence stands.      Affirmed.




                                  - 9 -